Citation Nr: 1334842	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  13-02 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for loss of equilibrium/balance, to include as secondary to service-connected tinnitus and bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The matter is now appropriately before the RO in Oakland, California. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, the Board believes the appellant's claim must be remanded for further development.  It is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.

The Veteran has alleged that his loss of equilibrium and balance are a result of his service-connected tinnitus.  The Veteran has been diagnosed with cerebellar ataxia, and VA medical professionals have suggested a likely diagnosis of cerebellar degeneration.  However, VA treatment records also suggest that his loss of balance may be the result of multiple factors, and included among a list of those factors is his service-connected hearing loss.  

The Veteran has not been afforded a VA examination to address the likelihood of the disorder his balance and equilibrium problems may be either caused or aggravated by his tinnitus or hearing loss.  

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service. Horowitz v. Brown, 5 Vet. App. 217  (1993).  Given the clinical record listing hearing lost among the factors that may be responsible for his balance and equilibrium problems, the Board finds that medical examination and opinion is warranted regarding whether the Veteran's loss of equilibrium and balance is the result of, or aggravated by his service-connected bilateral hearing loss or tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining whether the Veteran's service-connected tinnitus or bilateral hearing loss has resulted in or aggravated the Veteran's current loss of equilibrium or balance.   Necessary diagnostic tests, if any, should be conducted. The claims file must be available for review and the examiner should state that it has been reviewed.

The examiner should provide an opinion as to whether the Veteran's loss equilibrium and balance is at least as likely caused by his service-connected tinnitus or bilateral hearing loss disability, or has been permanently aggravated by his service-connected tinnitus or bilateral hearing loss disability.  It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should provide a complete rationale for any opinion provided.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



